DETAILED ACTION
Claim(s) 1-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 103
Applicants arguments made in response to rejection(s) of claim(s) 1-6, 8-13, and 15-20 under 35 USC 103 have been considered but are moot in view of new of grounds of rejection necessitated by amendments to claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 15, 16, 17, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamble (US 20130346592 A1) in view of Pai ( US 20180013653 A1).

In regards to claim(s) 1, 8, and 15, Kamble (US 20130346592 A1) a method for a computer system to perform logical overlay network monitoring (Kamble teaches a computer system, overlay gateways and servers, to perform logical network monitoring, “[0048]…it would be beneficial if overlay gateways and servers could be provided with logic, MIBs, and infrastructure to count packets based on outer and inner headers on a per overlay network (such as per VXLAN) and per tunnel basis…[0049] According to one embodiment, statistics may be collected”), wherein the method comprises:
obtaining, by the computer system, egress metric information associated with egress encapsulated packets that are sent by a source virtual tunnel endpoint (VTEP) to a destination VTEP over a logical overlay network, wherein the source VTEP is on a source host and the destination VTEP is on a destination host (Kamble teaches obtaining by overlay gateways/servers, egress metric information associated with egress encapsulated packets that are source virtual tunnel endpoint (VTEP) to a destination VTEP over a logical overlay network,  “[0050]….exemplary statistics which may be collected/counted include any of the following, which are monitored per overlay network Tunnel ID. …[0051]….L2 Egress Statistics counting based on an outermost LAN header, i.e., per tunnel basis, which may be created when information is encapsulated into an overlay-encapsulated packet, may include…”);
obtaining, by the computer system, ingress metric information associated with ingress encapsulated packets that are received by the destination VTEP from the source VTEP over the logical overlay network (Kamble also teaches obtaining by overlay gateways/servers, ingress metric information associated with ingress encapsulated packets that are received by the destination VTEP from the source VTEP over the logical network,  “[0050]….exemplary statistics which may be collected/counted include any of the following, which are monitored per overlay network Tunnel ID. L2 Ingress Statistics counting based on outermost LAN header, which may be created when an overlay-encapsulated packet is de-encapsulated, may include…”); 

performing by the computer system, a comparison using egress metric information and the ingress metric information (Kamble teaches performing a comparison using egress metric information and ingress metric information, “[0062]…statistics specific to a particular tunnel…may be stored, such as packets ingress, packets egress…for analysis or use by an administrator or to compare to accumulated states across all virtual networks that utilize the tunnel… ”); and based on the comparison, detecting, by the computer system a performance issue affecting the logical overlay network connectivity between the source VTEP and the destination VTEP (Kamble teaches based on the comparison detecting a performance issues affecting the logical overlay network connectivity between the source VTE and destination VTEP,  particular tunnel, “[0062]…statistics specific to a particular tunnel…may be stored, such as packets ingress, packets egress…for analysis or use by an administrator or to compare to accumulated states across all virtual networks that utilize the tunnel. In this way, leakage or other types of data loss may be determined and appropriate actions taken.), Kamble is specifically silent on steps of performing, by the computer system, a comparison to identify a divergence between the egress metric information and the ingress metric information; and based on the divergence, detecting, by the computer system, a performance issue affecting logical overlay network connectivity between the source VTEP and the destination VTEP.
Despite these differences similar have been seen in other prior art involving networking. Pai discloses performing by a computer system, a comparison to identify a divergence between egress metric information, second packet counts, and ingress metric information, first packet counts, to detect a performance issue affecting network connectivity between a source and destination. See Pai where, “[0027]…The system can compare first packet counts associated with the first color at the ingress point with second packet counts associated with the first color at the egress point to the fabric to yield a comparison. When the comparison indicates a different number of packets at the ingress point relative to the egress point, the system can determine that a packet issue exists. For example, the packet issue can be a drop of packets in the datacenter fabric, improper forwarding of packets, an error in packet flow, added packets, and so forth…”
Thus it would have been obvious to apply Pai’s feature for identifying a divergence between between egress metric information and ingress information, based on the divergence detecting by the computer system, a performance issues affecting network connectivity between the source and destination, to overlay network arrangement of Kamble to thus arrive at performing, by the computer system, a comparison to identify a divergence between the egress metric information and the ingress metric information; and based on the divergence, detecting, by the computer system, a performance issue affecting logical overlay network connectivity between the source VTEP and the destination VTEP, for the benefit of providing a means of identifying connectivity issues in the overlay network of Kamble. 


In regards to claim(s) 2, 9, and 16,  Kimber is silent on the method of claim 1, wherein performing the comparison comprises: performing the comparison to identify the divergence between (a) the egress metric information specifying a first number of egress encapsulated packets sent by the source VTEP at multiple time points, and (b) the ingress metric information specifying a second number of ingress encapsulated packets received by the destination VTEP at the multiple time points.
Despite these differences similar have been seen in other prior art involving networking. Pai discloses performing by a computer system wherein performing a comparison comprises performing the comparison to identify the divergence between the egress metric information, second packet counts, specifying a first number of egress sent by a source at multiple time points, first coloring interval, and ingress metric information, first packet counts, specifying a second number of ingress packets received first coloring interval, ([0026]… a system, for a provides a first atomic counter associated with a first color and a second atomic counter associated with a second color (402). The system, for a first coloring interval, marks traffic in the packet flow from a tenant to a datacenter fabric 200 as the first color and increments the first atomic counter (404). At a conclusion of the first coloring interval and for a second coloring interval, the system marks the traffic in the packet flow from the tenant to the fabric as the second color and increments the second atomic counter… [0027] The system can add up counts of the first color at both the ingress point 302 and the egress point 304. The system can increment both the first atomic counter and the second atomic counter for a packet in the packet flow due to the packet being within a window that straddles an interval boundary between the first coloring interval and the second coloring interval. The system can compare first packet counts associated with the first color at the ingress point with second packet counts associated with the first color at the egress point to the fabric to yield a comparison. When the comparison indicates a different number of packets at the ingress point relative to the egress point, the system can determine that a packet issue exists.).
Thus it would have been obvious to apply Pai’s feature for identifying a divergence between between egress metric information and ingress information, based on the divergence detecting by the computer system, a performance issues affecting network connectivity between the source and destination, to overlay network arrangement of Kamble to thus arrive at wherein performing the comparison comprises: performing the comparison to identify the divergence between (a) the egress metric information specifying a first number of egress encapsulated packets sent by the source VTEP at multiple time points, and (b) the ingress metric information specifying a second number of ingress encapsulated packets received by the destination VTEP at the multiple time points, for the benefit of providing a means of identifying connectivity issues in the overlay network of Kamble. 

In regards to claim(s) 3, 10, and 17,  Kimber is silent on the method of claim 1, wherein performing the comparison comprises: performing the comparison to identify the divergence between (a) the egress metric information specifying a first amount of data in the egress encapsulated packets sent by the source VTEP at multiple time points, and (b) the ingress metric information specifying a second amount of data in the ingress encapsulated packets received by the destination VTEP.

Despite these differences similar have been seen in other prior art involving networking. Pai discloses performing by a computer system wherein performing a comparison comprises performing the comparison to identify the divergence between the egress metric information, second packet counts, specifying a first amount of data egress packets sent by a source at multiple time points, first coloring interval, and ingress metric information, first packet counts, specifying a second number of ingress packets received by a destination at multiple time points, first coloring interval, ([0026]… a system, for a provides a first atomic counter associated with a first color and a second atomic counter associated with a second color (402). The system, for a first coloring interval, marks traffic in the packet flow from a tenant to a datacenter fabric 200 as the first color and increments the first atomic counter (404). At a conclusion of the first coloring interval and for a second coloring interval, the system marks the traffic in the packet flow from the tenant to the fabric as the second color and increments the second atomic counter… [0027] The system can add up counts of the first color at both the ingress point 302 and the egress point 304. The system can increment both the first atomic counter and the second atomic counter for a packet in the packet flow due to the packet being within a window that straddles an interval boundary between the first coloring interval and the second coloring interval. The system can compare first packet counts associated with the first color at the ingress point with second packet counts associated with the first color at the egress point to the fabric to yield a comparison. When the comparison indicates a different number of packets at the ingress point relative to the egress point, the system can determine that a packet issue exists.).
Thus it would have been obvious to apply Pai’s feature for identifying a divergence between between egress metric information and ingress metric information, based on the divergence detecting by the computer system, a performance issues affecting network connectivity between the source and destination, to egress metric information, ([Par. 51]…Egress Statistics…may include:….smonVxlanIdOutStatsTotalOctets Counter 32..) and ingress metric information ([Par. 50]…Ingress Statistics…may include:….smonVxlanIdInStatsTotalOctets Counter 32..) of Kamble to thus arrive at wherein performing the comparison comprises: performing the comparison to identify the divergence between (a) the egress metric information specifying a first amount of data in the egress encapsulated packets sent by the source VTEP at multiple time points, and (b) the ingress metric information specifying a second amount of data in the ingress encapsulated packets received by the destination VTEP, for the benefit of providing a means of identifying connectivity issues in the overlay network of Kamble. 


In regards to claim(s) 4, 11, and 18,  Kamble discloses the method of claim 1, wherein obtaining the egress metric information and the ingress metric information comprises: obtaining the egress metric information associated with egress broadcast packets, being the egress encapsulated packets, that are sent by the source VTEP in a broadcast manner within the logical overlay network (See [Par. 51], “…Egress Statistics counting based on an outermost LAN header, i.e. per tunnel basis, which may be created when information is encapsulated into an overlay-encapsulated packet, may include….smonVxlanIdOutStatsBroadcastPkts Counter32…”) and obtaining the ingress metric information associated with ingress broadcast packets, being the ingress encapsulated packets, that are received by the destination VTEP and at least one other destination VTEP (See [Par. 50], “…Ingress Statistics counting based on an outermost LAN header, which may be created when an overlay-encapsulated packet is de-encapsulated, may include….smonVxlanIdInStatsBroadcastPkts Counter32…”).

In regards to claim(s) 5, 12, and 19, Kamble, discloses the method of claim 1, wherein obtaining the egress metric information and the ingress metric information comprises: obtaining the egress metric information associated with egress multicast packets, being the egress encapsulated packets, that are sent by the source VTEP in a multicast manner(See [Par. 51], “…Egress Statistics counting based on an outermost LAN header, i.e. per tunnel basis, which may be created when information is encapsulated into an overlay-encapsulated packet, may include….smonVxlanIdOutStatsMulticastPkts Counter32…”); and obtaining the ingress metric information associated with ingress multicast packets, being the ingress encapsulated packets, that are received by the destination VTEP and at least one other destination VTEP(See [Par. 50], “…Ingress Statistics counting based on an outermost LAN header, which may be created when an overlay-encapsulated packet is de-encapsulated, may include….smonVxlanIdInStatsMulticastPkts Counter32…”).

Allowable Subject Matter
Claim(s) 6, 7,  13, 14, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476